UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended July 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-145898 ZURVITA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-0531863 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 800 Gessner Houston, Texas 77024 (Address of principal executive offices) (zip code) (713) 464-5002 (Registrant’s telephone number, including area code) Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YesoNox Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act of 1934).YesoNox The aggregate market value of the common equity held by non-affiliates computed by reference to the price at which the common stock was last sold as of July 30, 2010 was $0.34 * 4,957,366 $1,685,504. The number of shares outstanding of each of the issuer’s classes of common stock as of July 31, 2010: 61,497,713 shares of common stock, par value $0.0001. DOCUMENTS INCORPORATED BY REFERENCE None. ZURVITA HOLDINGS, INC. FORM 10-K For the Year Ended July 31, 2010 TABLE OF CONTENTS PART I PAGE NO. ITEM 1.
